PER CURIAM.
After a bench trial, the district court convicted Emery Joseph Beaulieu of two counts of aggravated sexual abuse of a child and sentenced Beaulieu to 108 months imprisonment and five years supervised release. On appeal, Beaulieu’s counsel has filed a brief and moved to withdraw under Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Beaulieu has not filed a pro se supplemental brief. Because we conclude Beaulieu knowingly and voluntarily waived his right to appeal his conviction and sentence, see United States v. Michelsen, 141 F.3d 867, 871-72 (8th Cir.), cert. denied, 525 U.S. 942, 119 S.Ct. 363, 142 L.Ed.2d 299 (1998), we enforce the waiver and dismiss this appeal, see United States v. Estrada-Bahena, 201 F.3d 1070, 1071 (8th Cir.2000) (per curiam). Counsel’s motion to withdraw is granted.